DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomii (US 2019/0149700) in view of Nishimura et al. (US 2017/0131671, hereinafter “Nishimura”).
Regarding claim 1, Fig. 1 of Tomii teaches an image forming apparatus 100, comprising:
an image forming unit 120 configured to form an image on a sheet (Fig. 1, [0023-0025]);
a sheet feeding cassette 152 provided under the image forming unit 120 with respect to a vertical direction and configured to accommodate the sheet to be fed to the image forming unit (Fig. 1 [0025]);
a reader 10 provided above the image forming unit with respect to the vertical direction (Fig. 1) and comprising: 
a platen 102 on which a sheet 101 is to be placed (Fig. 1 [0021]); 
a feeder A2 configured to feed a sheet placed on a tray 302 (Figs. 1 & 3A [0034]); 
a lamp 303 provided for the feeder A2 (Fig. 3A [0034]); and 
an image sensor 105 configured to read a sheet 101 placed on the platen and configured to read a sheet 101 fed by the feeder (Fig. 2 [0028-0032]); and
a controller 401 (Fig. 4, [0040]) configured to: 
turn on the lamp 303 (when originals are stacked in tray 302; [0034]), 
turn off the lamp 303 (if no originals are in tray 302, the lamp will be off [0034]), and 
control a density of an image to be formed by the image forming unit (via LUTa conversion table for tone correction conditions) based on a reading result of a test image (test chart 801a/801b; Fig. 8 [0057]) by the image sensor 105 (which converts the image light to an electrical signal, and outputs the electrical signal to the reader image processing unit 108; [0030]) (steps S504-S506 in Fig. 5; [0041, 0058, 0064-0065]).
Tomii also teaches forming the test image on sheet 801a/801b by the image forming unit (Fig. 8 [0056-0057]) and indicating either the tray or the platen as a location for placement of the sheet with the test image via a message 700b/700c displayed on operation unit U (Figs. 7B-7C [0058]).
Tomii does not explicitly teach turning on the lamp to indicate the tray as a location for placement of a sheet, on which a test image has been formed by the image forming unit, for obtaining a reading result of the test image and turning off the lamp to indicate the platen as the location of placement for the sheet, on which the test image has been formed by the image forming unit, for obtaining a reading result of the test image.
Nishimura teaches causing a lamp 39 (Fig. 14) to light in order to alert a user as to which sheet tray to place a sheet comprising a test image KG ([0226]).
Utilizing the teachings of Nishimura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of Tomii to turn on the lamp to indicate the tray as a location for placement of a sheet, on which a test image has been formed by the image forming unit, for obtaining a reading result of the test image and turn off the lamp to indicate the platen as the location of placement for the sheet, on which the test image has been formed by the image forming unit, for obtaining a reading result of the test image.  It would have further been obvious to include this control of the lamp in addition to the messages displayed on the operation unit of Tomii.  As the lamp of Tomii is directly adjacent to the feeder, the lamp would function as an additional alert to a user to place the test image on the tray of the feeder when required.  One would have been motivated to make this modification in order to guide the user to set the detection recording sheet (i.e., the sheet formed with the second test image) to the specified sheet tray properly, thereby preventing sheet setting errors caused by the user (Nishimura [0226]).
Regarding claim 2, modified Tomii teaches the image forming apparatus according to claim 1, further comprising a sheet sensor configured to detect a location of placement of an original in order for the image forming unit to copy the original, the lamp 303 being driven based on a detection result obtained by the sheet sensor (as the lamp is driven/turns on when originals are stacked in tray 302, a sheet sensor configured to detect a location of placement of an original in order for the image forming unit to copy the original must be present).
Regarding claim 5, modified Tomii teaches the image forming apparatus according to claim 1, wherein the controller is configured to drive the lamp after receiving user instruction information for giving an instruction to form the test image (i.e., after a user instructs calibration on sheet range A, in which controller 401 selects ADF reading; Tomii [0054]).
Regarding claim 6, modified Tomii teaches the image forming apparatus according to claim 1, further comprising a display configured to display information, wherein the controller is configured to cause the display to display a screen 700a which allows selection between a first reading operation (sheet range B) in which the reader reads a test image formed on a sheet placed on the platen without using the feeder, and a second reading operation (sheet range A) in which the reader reads a test image formed on a sheet fed by the feeder (Tomii Fig. 7A, [0054]), and wherein the controller is configured to drive the lamp after the second reading operation is selected through the screen (because selection of the second reading operation would require placing the sheet having the second test image on the feeder, modified Tomii meets this limitation as described in claim 1 above).
Regarding claim 7, modified Tomii teaches the image forming apparatus according to claim 6, wherein the controller is configured to avoid driving the lamp in a case in which the first reading operation is selected through the screen (because the first reading operation requires placement of the sheet having the first test image on the platen and not the feeder, modified Tomii would avoid driving the lamp in this situation).
Regarding claim 9, modified Tomii teaches the image forming apparatus according to claim 1, wherein the test image includes a first test image including first images Y1-Y10 having different tones and a second test image M1-M10 including second images having different tones (Tomii Fig. 8, [0057]).
Regarding claim 10, modified Tomii teaches the image forming apparatus according to claim 9, wherein (see Tomii) the controller includes a tone control unit 411 (Fig. 4) configured to convert an image signal based on a conversion condition (conversion table/tone correction conditions LUTa) ([0041]), wherein the image forming unit is configured to form the image based on the converted image signal ([0041-0043]), wherein the controller is configured to generate, in a case in which the first test image is read by the reader, the conversion condition based on the reading result of the first test image ([0059-0065, 0072-0077]), and wherein the controller is configured to generate, in a case in which the second test - 32 -10178846US01image is read by the reader, the conversion condition based on the reading result of the second test image ([0055-0058, 0069-0071]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomii (US 2019/0149700) in view of Nishimura (US 2017/0131671) as applied to claim(s) 1 and 11 above, and further in view of Hosoda et al. (US 2020/0096927, hereinafter “Hosoda”).
Regarding claim 4, modified Tomii teaches the image forming apparatus according to claim 1, but fails to teach wherein the controller is configured to control the lamp to blink to indicate the tray as the location for placement of the sheet, on which the test image has been formed by the image forming unit, for obtaining the reading result of the test image.
Hosoda teaches controlling LED lamps 16A-16D (Fig. 1) to notify a user of various states of an image forming apparatus.  The LEDs are controlled to be OFF, in a steady ON state, flash rapidly, flash slowly, or change color in order to send a signal to a user regarding a condition of the apparatus ([0059-0073]).
Utilizing the teachings of Hosoda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the lamp to blink to indicate the tray as the location for placement of the sheet, on which the test image has been formed by the image forming unit, for obtaining the reading result of the test image.  One would have been motivated to make this modification in order for a user to confirm the placement of the sheet bearing the second test - 32 -10178846US01image.

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
It appears that the crux of Applicant’s arguments is that the newly-added limitations of “a reader provided above an image forming unit and comprising a feeder configured to feed a sheet placed on a tray, a lamp provided for the feeder, and an image sensor configured to read a sheet placed on a platen and configured to read a sheet fed by the feeder” are neither disclosed nor suggested by Tomii (see the 1st-2nd full paragraphs on p. 13 of the Remarks).
The Office respectfully disagrees.  Tomii clearly discloses these features, as outlined in the rejection above.  
In the paragraph that spans pp. 13-14 of the Remarks, Applicant further asserts that Nishimura merely discloses providing a light emitting part in a sheet container, and that a combination of Tomii and Nishimura “would result in a- 13 - configuration in which a light emitting part is provided in a sheet container or sheet feeding cassette to indicate where a detection recording sheet is to be set.”  Applicant continues by alleging that this “would not motivate one of ordinary skill in the art to provide a lamp for a reader that is not a paper feeding cassette.” 
In the 35 U.S.C 103 rejection above, Nishimura is not relied upon for providing a lamp for a reader that is not a paper feeding cassette.  The apparatus of Tomii already comprises lamp 303 for the feeder.  Nishimura is relied upon merely for its teaching of utilizing a lamp as an indicator to alert a user as to which sheet tray to place a test image sheet.  Based on Nishimura’s teachings, one of ordinary skill in the art would have found it obvious to utilize a lamp, which was already provided to a feeder, as said indicator. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852